Citation Nr: 0520899	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a chronic lumbar 
strain with diffuse lumbar spondylosis and degenerative disc 
disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1991 to September 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO confirmed a previously 
assigned 10 percent rating for the veteran's low back 
disorder. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The chronic lumbar strain with diffuse lumbar spondylosis 
and degenerative disc disease has resulted in muscle spasms 
and reduced range of motion due to pain.

3.  The chronic lumbar strain with diffuse lumbar spondylosis 
and degenerative disc disease has resulted in loss of lateral 
motion with narrowing or irregularity of the joint space and 
a positive Goldthwait's sign, but the objective and competent 
medical evidence weighs against a finding that the service-
connected back disability is productive of manifestations of 
a severe lumbosacral strain such as listing of the whole 
spine to the opposite side, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  

4.  The residuals of the veteran's service-connected chronic 
lumbar strain with diffuse lumbar spondylosis and 
degenerative disc disease also are not productive of more 
than moderate intervertebral disc syndrome.

5.  The veteran's service-connected chronic lumbar strain 
with diffuse lumbar spondylosis and degenerative disc disease 
has not resulted in incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.

6.  The service-connected chronic lumbar strain with diffuse 
lumbar spondylosis and degenerative disc disease has not 
resulted in forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent disabling, 
but no higher, for chronic lumbar strain with diffuse lumbar 
spondylosis and degenerative disc disease are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295, 8520 (2003), effective prior to September 26, 
2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2004), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The documents, such as letters 
dated in February 2002, November 2004, and March 2005 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  In the 
letter dated in March 2005, the RO requested that the veteran 
provide any additional evidence that was in his possession 
that pertained to the claim.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOC.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has declined a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made. See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations and the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding, under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided that a 10 
percent rating was warranted where there was characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating was warranted if the limitation of 
motion was severe.  Id.  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

III.  Evidence and Analysis

Evidence

The veteran contends that his service-connected back disorder 
causes pain and impairment which warrants a rating higher 
than 10 percent.  He reports that he has radicular pain, 
bladder incontinence, numbness and tingling in his feet.  He 
describes his problem as being severe in degree.  He states 
that the disorder interferes with his ability to sit for long 
hours at work, and to do things at home such as pick up his 
children.  

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that the 
veteran received treatment for back pain on several 
occasions.  For example, a record dated in October 1997 
reflects that he reported having back pain for two weeks on 
and off, and said that it has recently gotten worse.  He 
denied having radicular symptoms of bowel or bladder 
dysfunction.  He had pain on movement.  On examination, there 
was midline tenderness.  The range of motion was full.  There 
was also tenderness in the paraspinal muscles at L5.  The 
assessment was lumbar strain.  Treatment consisted of 
ice/heat, and medication.

The veteran filed a claim for VA disability compensation in 
October 1998.  He was afforded a VA examination in May 1999.  
The diagnosis was chronic lumbosacral strain, mild.  An X-ray 
of the spine was interpreted as showing straightening 
consistent with chronic spasm.  In a rating decision of July 
1999, the RO granted service connection for a chronic 
lumbosacral strain, and assigned a 10 percent rating under 
Diagnostic Code 5295.  

The veteran filed his current claim for an increased rating 
in December 2001.  The Board notes that the RO subsequently 
revised the diagnosis for the service-connected disorder to 
reflect service connection for a chronic lumbar strain with 
diffuse lumbar spondylosis and degenerative disc space 
disease, but confirmed the 10 percent rating.  

The relevant evidence includes VA treatment records and 
examination reports.  A VA examination conducted by the QTC 
Medical Services in March 2002 reflects that the veteran 
related a history of recurrent back muscle spasm and strain 
while on active duty.  He was prescribed Motrin in service, 
but stated that no M.R.I.'s or C.T. scans were ever 
performed.  He complained of pain, weakness, fatigue, lack of 
endurance and stiffness.  He reported that there was constant 
pain which he rated as uncomfortable to distressing 
throughout the day.  He said that he recently switched from 
Motrin to Naprosyn, and it worked better, but he still had 
difficulty.  He denied any radicular pain, weakness in the 
extremities, or numbness or tingling in his feet.  He also 
denied any bladder incontinence or stool leakage.  He 
reported that he could brush his teeth, dress, shower, cook, 
walk, drive, shop, and take out the trash.  He could not push 
a lawnmower or do gardening because of back pain.  His usual 
occupation was fork lift driver, but he was unemployed.  On 
examination, he was 6 feet 1 inch tall, and weighed 290 
pounds.  Examination of the lumbar spine revealed some 
painful motion with flexion.  Straight leg raising was 
negative bilaterally.  Ranges of motion were flexion to 90 
degrees, extension to 30, right lateral to 30, left lateral 
to 30, right rotation to 25, and left rotation to 25.  The 
range of motion of the lumbar spine was limited by stiffness 
and pain with pain being the primary component.  His posture 
was normal.  His gait was also normal.  No limited function 
of standing or walking was observed during the examination.  
Motor function in the lower extremities was within normal 
limits, and was 5/5.  Sensation was normal to light touch and 
pinprick.  Deep tendon reflexes were normal.  A lumbar spine 
X-ray was interpreted as showing a normal curvature.  There 
was diffuse spondylosis with moderate degenerative disc space 
disease at L4-5.  The diagnosis was chronic lumbosacral 
strain with minimal diffuse lumbar spondylosis with moderate 
degenerative disc space disease L4-5.  The examiner remarked 
that the effects of the condition on the veteran's usual 
occupation and daily activities were minimal.  

Private medical treatment records reflect that the veteran 
has received treatment for back pain.  A record dated in 
January 2002 reflects that he requested medications for lower 
back pain.  A record dated in March 2002 reflects that the 
veteran had tenderness over the right sacroiliac joint, and 
spasm of the right paralumbar muscles.  A record dated later 
in March 2002 reflects that the veteran reported continued 
low back pain without numbness or pain down the legs, or 
bowel or urinary incontinence.  On examination, there was 
pain to palpation and reduced range of motion.  A record 
dated in May 2002 reflects that he received injections for 
treatment of persistent back pain.  

Finally, the veteran was afforded a VA spine examination in 
December 2004. The report reflects that the veteran was a 
college student for the last three years.  The claims file 
was not available; however, the examiner was able to review 
the electronic records reflecting the history of treatment.  
The veteran reported that he continued to have localized low 
back pain.  He reported tingling and numbness of the skin 
area of unknown origin.  He denied hospitalization or 
prescribed bedrest.  He also denied erectile dysfunction, 
impotence, bowel or bladder incontinence.  He reported that 
sneezing could aggravate his low back when it was 
symptomatic.  He denied bowel movement dysfunction.  He 
reported limitation in home activities such as cutting the 
grass, kneeling, dismounting the bed.  He reported that 
bending his upper torso forward aggravated his back.  On 
examination, the veteran's stance and gait were normal.  His 
spine was without kyphosis or scoliosis.  He could heel and 
toe walk.  He reported that the discomfort was usually 
located at the L4-5 level, and posterior left gluteal 
buttock.  Palpation did not elicit spasm, tenderness or 
increased muscular tension.  Forward flexion was to 85 
degrees, and extension was to 10 degrees.  Side bending and 
rotation were to 30 degrees.  Lower extremity neurological 
examination was intact.  There was no radiculopathy.  On 
Goldthwait's sign, the veteran voiced a complaint of 
lumbosacral discomfort.  The diagnosis was degenerative disc 
disease, lumbar spine, without lower extremity radiculopathy.  

Analysis

The Board notes that the veteran's service-connected low back 
disability was originally evaluated as 10 percent disabling 
under Diagnostic Code 5295.  The Board concludes that the 
evidence reflects that the manifestations of the disorder 
more nearly approximate the criteria for a 20 percent rating 
under that diagnostic code.  In this regard, the Board notes 
that muscle spasm is one of the main manifestations 
contemplated for a 20 percent rating under Diagnostic Code 
5295.  The presence of spasms was specifically noted in the 
treatment record of March 2002.  Accordingly, the Board 
concludes that the criteria for a 20 percent rating are met.

The Board also finds, however, that the objective and 
competent medical evidence of record weighs against a rating 
in excess of 20 percent for the service-connected back 
disability.  The evidence shows that the back disorder 
resulted in loss of lateral motion with narrowing or 
irregularity of joint space and a positive Goldthwait's sign, 
but was not productive of manifestations such as listing of 
the whole spine to the opposite side, marked limitation of 
forward bending in a standing position, or some of the above 
with abnormal mobility on forced motion.  Thus, the overall 
findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back disorder under Diagnostic Code 5295 
were not met.  The Board further finds that the 20 percent 
rating adequately reflects that impairment attributable to 
functional impairment from pain, weakness, and fatigability 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level (that required evidence of 
characteristic pain on motion).  

The Board also finds that a rating higher than 20 percent 
cannot be assigned under any alternative Diagnostic Code.  
Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability.  The disorder was not productive of 
more than moderate limitation of motion of the spine under 
Diagnostic Code 5292.  The examination reports and the 
treatment records generally reflect only slight limitation of 
motion.  There is no evidence of severe limitation of motion 
so as to warrant a 40 percent rating under Diagnostic Code 
5292 for the period in question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, prior 
to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic 5243, 
effective September 26, 2003.  Although the veteran 
complained of pain in his back and leg, there is no objective 
evidence of chronic neurological involvement of such severity 
that a higher evaluation would be warranted under the 
provisions of Diagnostic Code 5293 which rates intervertebral 
disc syndrome.  The VA examinations demonstrated that the 
veteran had no severe neurological impairment.  The VA 
examination in December 2004 specifically indicated that the 
back disorder was without radiculopathy.  

In sum, while the veteran's low back disability supports the 
assignment of an increased 20 percent rating under Diagnostic 
Code 5295, the clinical findings since he filed his request 
for an increased rating do not show evidence of more than 
moderate symptomatology or moderate limitation of motion, and 
while there has been evidence of disc space narrowing, there 
is not evidence of severe symptomatology, and a rating in 
excess of 20 percent is not warranted for the veteran's low 
back disability under Diagnostic Codes 5292 or 5295.  A 40 
percent evaluation was warranted under DC 5295 if only some 
of the manifestations were present if there was abnormal 
mobility on forced motion; however, the evidence of record 
does not reflect disability or functional impairment to this 
extent.  38 C.F.R. § 4.71a, DC 5295, effective prior to 
September 26, 2002.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).

The veteran's service-connected back disorder does not result 
in even mild incomplete paralysis of the sciatic nerves.  The 
veteran has complained of lower extremity pain and numbness.  
However, the medical evidence on file demonstrates that the 
actual functional impairment associated with either lower 
extremity was not productive of objectively verifiable 
incomplete paralysis of the sciatic nerve.  Neurological 
functions on examinations were generally normal.  The VA 
examination in December 2004 showed that the veteran did not 
have sciatic neuropathy.  Thus, a separate rating for 
radiculopathy of either lower extremity is not warranted.

The disorder has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions.  The VA 
examination in December 2004 shows that the veteran 
specifically denies having received such instructions.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 85 degrees or more forward 
flexion.  

The Board notes the veteran's argument in his written 
statements, to the effect that his service-connected back 
disability has caused problems in his life and employment.  
However, the evidence on file does not reflect disability or 
functional impairment to that extent.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonable 
shown to be due to the veteran's service-connected disorder 
are contemplated in the 20 percent rating currently being 
assigned.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned by the Board.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.  Accordingly, the Board concludes that 
objective medical evidence of record supports the assignment 
of a 20 percent for the veteran's service-connected back 
disorder, but weighs against a rating higher than that.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2004).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that he has been hospitalized 
since service.  With respect to whether there is evidence of 
marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
disorder has caused him to be unemployed.  However, he has 
not provided any documentary evidence to support this 
contention.  Further, although the service-connected back 
disorder limits the type of work the veteran can do, the 
Board concludes that the evidence does not support a finding 
that he is restricted from all types of work for which he 
would otherwise be qualified.  The veteran's current rating 
of 20 percent already contemplates a significant degree of 
industrial impairment.  Therefore, the Board does not find 
that the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 20 percent rating, but no higher, is granted for a chronic 
lumbar strain with diffuse lumbar spondylosis and 
degenerative disc disease.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


